Judgment, Supreme Court, New York County (Edward Lehner, J.), entered August 9, 1999, which granted petitioner’s application to annul respondents’ denial of an accident disability pension by virtue of a tie vote of the Board of Trustees, unanimously affirmed, without costs.
Petitioner’s trip and fall over a tangle of television and VCR wires in the women’s locker room of the police station where she worked, while performing a routine security inspection, was, as a matter of law, a service-related accident entitling her to an accident disability pension. The record shows that the wires were in an unexpected location at the entrance of the locker room, a situation that had been recently created by painters who, unbeknownst to petitioner or anyone else in the police station, had moved the television and VCR and unplugged their wires. As the IAS Court stated, the injury-causing circumstances are “strikingly similar” to those held to be accidents as a matter of law in Matter of McCambridge v McGuire (62 NY2d 563) and Matter of Gasparino v Bratton (92 *114NY2d 836). Concur — Nardelli, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.